UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 21, 2009 AuraSource, Inc. (Exact name of registrant as specified in its charter) Nevada 000-28585 68-0427395 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7377 East Doubletree Ranch Road, Suite 288 Scottsdale, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(480) 368-1829 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 21, 2009, the Company issued a press release announcing that it has entered into an agreement with the Energy and Environmental Research Institute of Heilongjiang (“EERI”), a Chinese government owned energy research institute which is affiliated with China Chemical Economic Cooperation Center (“CCECC”).Under the agreement, EERI agreed to an exclusive license of EERI’s patented technology in the Gulf of Tonkin Economic and Development Area as well as Guangxi Province. A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. 99.1Press Release dated September 21, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, AuraSource, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AURASOURCE, INC. Date:September 24, 2009By:/s/ Eric Stoppenhagen Eric Stoppenhagen Chief Financial Officer
